ORDER

PER CURIAM.
In this jury tried case involving a motor vehicle collision at an intersection, the jury returned a verdict of $78,950 for plaintiff. It assessed 60% fault to Union Electric and 40% fault to the City.
Union Electric appeals raising three points. The first two relate to the sufficiency of the evidence. It alleges the trial court’s *265judgment should be reversed because (1) there was no evidence its driver could see a stop sign or could see plaintiffs car approaching the intersection, (2) there was no evidence to submit plaintiffs verdict director on its driver’s failure to keep a lookout, and (3) its affirmative converse jury instruction for justification or excuse should have been given. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).